Citation Nr: 1714057	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  11-29 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than depression, to include as secondary to service-connected right and left knee disabilities.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right and left knee disabilities.

3.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected right and left knee disabilities and depression.

4.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected right and left knee disabilities, or secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1979 to April 1985.  The Veteran was awarded the Army Achievement Medal and Marksman Badge.

This case comes before the Board of Veterans' Appeals (the Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded the Veteran's claims in November 2015 for additional development.  A May 2016 rating decision granted service connection for depression.  However, the May 2016 Supplemental Statement of the Case continued the denial of entitlement to service connection for an acquired psychiatric disorder other than depression.  Accordingly, that matter remains on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The November 2015 Board remand instructed the AOJ to obtain outstanding VA and private medical records; afford the Veteran VA examinations for his claimed psychiatric, back, obstructive sleep apnea, and diabetes disabilities; and readjudicate the claims.

Outstanding VA medical records were obtained in December 2015 and April 2016.  The AOJ sent a letter to the Veteran requesting that he authorize the release of any relevant private medical records but received no response.  The Veteran was afforded the requisite VA examinations in March and April 2016.  However for the reasons below additional clarification is required.

With respect to the Veteran's March 2016 VA psychiatric examination, the examiner was asked to address the Veteran's diagnoses of depression, adjustment disorder, and panic disorder, and opine whether they were related to service or to the Veteran's service-connected knee disabilities.  The examiner indicated that the Veteran's only diagnosis was unspecified depressive disorder.  However, review of the claims file shows the Veteran has diagnoses of adjustment disorder with anxiety and depressed mood (May 26, 2011 VA mental health note), panic disorder (October 2, 2015 VA medical record), agoraphobia (October 30, 2015 VA medical record), and generalized anxiety disorder (December 21, 2015 VA medical record).  Notably, the March 2016 VA examination report cited several of these diagnoses, but provided no explanation for why the diagnoses were incorrect or not applicable.  While the AOJ ultimately established service connection for depression, the Veteran's other diagnoses remain outstanding.  Accordingly, an addendum opinion is necessary to determine if the Veteran's other diagnosed psychiatric disorders are part and parcel of the service-connected depression or separate psychiatric conditions.

Turning to the Veteran's low back disability, the April 2016 VA examiner's negative opinion on secondary causation indicated that there was no known nexus between degenerative joint disease of the spine and knee conditions because the joints were separate and distinctly different.  However, a May 2003 occupational therapy functional capacity evaluation indicated that the Veteran was probably more prone to low back injuries given that he was observed repeatedly bending at the waist when lifting; this indicated he lifted more with his back than his legs, as a means of protecting his knees.  See October 10, 2013 CAPRI file, pg. 747 (located on Virtual VA); see also August 1986 VA examination report in which the Veteran reported strong pains in his knees and back due to lifting heavy objects.  The examiner did not consider this possible relationship between the Veteran's knees and his spine.  Moreover, the examiner's opinion on aggravation is conclusory and devoid of a supporting rationale, especially in light of the above discussion.  With respect to direct service connection, the examiner's opinion addressed the single documented instance of treatment for back pain.  However, the Veteran has reported that he injured his back on several occasions during service, that he received treatment that was not documented, and that he experienced back problems since service.  See November 2011 statement and August 2015 Hearing Transcript, pp. 14-15.  The examiner did not address these assertions.  Thus an addendum is required.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned explanation connecting the two); see also Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).

With respect to the Veteran's diabetes mellitus claim, the examiner noted the Veteran's reports of being unable to exercise due to his knee disabilities, and that his obesity and weight gain had the potential to increase the severity of his diabetes mellitus.  The examiner then opined that it was not possible to state whether the knee condition contributed to obesity through exercise intolerance or whether the obesity caused the knee condition, and that "we will never know which came first."  However, the Veteran's service treatment records demonstrate that the Veteran's right knee disability resulted from an in-service fall in 1979 rather than obesity, and suggest the Veteran began gaining weight as a result of being on profile for his right knee injury.  See July 1983 medical record review noting that the Veteran first injured his knee in 1979; see also February 1983 medical evaluation and skinfold test, noting that the Veteran was to participate in a weight control program and that the possible medical cause for his weight gain was a P3 profile for his right knee secondary to surgery.  Thus, the examiner relied on an incorrect factual basis for his conclusion.  Moreover, the examiner applied a standard of ">50%" or greater than 50 percent, in stating that it was not possible to show that the Veteran's diabetes was caused by obesity resulting from his knee disabilities due to lack of exercise.  The correct legal standard is at least as likely as not, or at least 50 percent.  The Board further observes that a May 2011 pharmacy medication management note indicated that the Veteran's stress and depression had contributed to the Veteran missing some diabetes medication recently.  See October 10, 2013 CAPRI file, pg. 344 (located on Virtual VA).  As the Veteran's depression is now service-connected, an opinion addressing whether his diabetes mellitus is caused or aggravated by depression is warranted.

With regard to the Veteran's obstructive sleep apnea claim, the April 2016 VA examiner's negative opinion relied primarily on the absence of evidence of snoring or witnessed apnea, or a diagnosis of apnea, in the Veteran's service treatment records.  However, the Veteran reported he was told by his bunkmates during service that he snored "like a horse," and his wife testified that during service she observed the Veteran snoring a lot and that he stopped breathing on occasion, causing her to wake him up.  See Hearing Transcript, pp. 12, 35.  The examiner did not address this testimony in his opinion.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence); Dalton v. Nicholson, 21 Vet. App. 39-40 (2007).  Moreover, on his VA Form 9 Substantive Appeal, the Veteran wrote that his apnea was secondary to depression, not diabetes.  The examiner's opinion did not address this theory of entitlement.  Further, the Veteran previously asserted that his sleep apnea may be secondary to his diabetes.  See September 2009 claim.  Although the Veteran is not presently service-connected for diabetes mellitus, as the Board must remand the claim for an opinion regarding depression and in the interest of judicial economy, the examiner should also comment on the Veteran's assertion regarding diabetes mellitus.

As the Board is remanding the Veteran's claims for addendum opinions, any outstanding VA medical records should be obtained and associated with the claims file.  The Veteran should also be afforded another opportunity to identify and authorize the release of any private medical records that are pertinent to his claims.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records from April 2016 to present.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claims.

3.  Return the claims file to the author of the March 2016 VA psychiatric examination report.  If the requested examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below.  Alternatively, if the examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.  The examination report must reflect that review of the claims folder occurred.  Based on the review of the Veteran's claims file, the examiner is asked to provide a response to the following:

a)  Identify any acquired psychiatric disorder, other than depression, diagnosed from September 2009 forward, including adjustment disorder with anxiety and depressed mood (May 26, 2011 VA mental health note), panic disorder (October 2, 2015 VA medical record), agoraphobia (October 30, 2015 VA medical record), and generalized anxiety disorder (December 21, 2015 VA medical record). 

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed acquired psychiatric disorder (other than depression) is a symptom of the Veteran's service-connected depression, or is a separate and distinct psychiatric disorder.

c)  For any currently diagnosed psychiatric disorder that is separate and distinct from depression, whether it is at least as likely as not (a probability of 50 percent or greater) that it is related to service.

d)  For any currently diagnosed psychiatric disorder that is separate and distinct from depression, whether it is at least as likely as not (a probability of 50 percent or greater) that it is caused by the service-connected depression or right and left knee disabilities.

e)  For any currently diagnosed psychiatric disorder that is separate and distinct from depression, whether it is at least as likely as not (a probability of 50 percent or greater) that it is aggravated (permanently worsened beyond the natural progression) by the service-connected depression or right and left knee disabilities.

A rationale for any opinion offered is requested.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Forward the claims file to the author of the April 2016 VA lumbar spine examination report, or an appropriate substitute as necessary.  If the examiner determines that the Veteran should be provided another VA examination, one should be scheduled.  

The examiner should review the entire claims file, to include this remand, and respond to the following:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's lumbar spine disability is related to service.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's lumbar spine disability is caused by the service-connected right and left knee disabilities.

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's lumbar spine disability is aggravated (permanently worsened beyond the natural progression) by the service-connected right and left knee disabilities.

In rendering the requested opinions, the examiner should comment on the August 1986 VA examination report in which the Veteran reported strong pains in his back and knees when lifting heavy objects; the May 2, 2003 occupational therapy functional capacity evaluation noting that the Veteran was probably more prone to low back injuries due to his tendency to bend at the waist, lifting more with his back rather than his legs, as a means of protecting his knees (see October 10, 2013 CAPRI file, located on Virtual VA, at pg. 747); the Veteran's November 2011 statement; and his August 2015 testimony on pp. 14-15.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The rationale for any opinion rendered must be provided.  If the examiner is unable to offer any opinion without speculation, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Forward the claims file to the author of the April 2016 VA diabetes mellitus examination report, or an appropriate substitute as necessary.  If the examiner determines that the Veteran should be provided another VA examination, one should be scheduled.  

The examiner should review the entire claims file, to include this remand, and respond to the following:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's diabetes mellitus is caused by the service-connected depression or right and left knee disabilities.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's diabetes mellitus is aggravated (permanently worsened beyond the natural progression) by the service-connected depression or right and left knee disabilities.

In rendering the requested opinions, the examiner should comment on the May 2011 pharmacy medication management note indicating that the Veteran's stress and depression had contributed to the Veteran missing some diabetes medication recently.  See October 10, 2013 CAPRI file, pg. 344 (located on Virtual VA).  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The rationale for any opinion rendered must be provided.  If the examiner is unable to offer any opinion without speculation, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  Forward the claims file to the author of the April 2016 VA obstructive sleep apnea examination report, or an appropriate substitute as necessary.  If the examiner determines that the Veteran should be provided another VA examination, one should be scheduled.  

The examiner should review the entire claims file, to include this remand, and respond to the following:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's obstructive sleep apnea began in or is otherwise related to service.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's obstructive sleep apnea is caused by the service-connected depression or right and left knee disabilities, or nonservice-connected diabetes mellitus.

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's obstructive sleep apnea is aggravated (permanently worsened beyond the natural progression) by the service-connected depression or right and left knee disabilities, or nonservice-connected diabetes mellitus.

In rendering the requested opinions the examiner should comment on the Veteran's testimony that he was told by his bunkmates that he snored "like a horse," and his wife's testimony that she observed him snoring loudly and experiencing interrupted breathing.  See August 2015 Hearing Transcript, pp. 12, 35.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The rationale for any opinion rendered must be provided.  If the examiner is unable to offer any opinion without speculation, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

7.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

8.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




